Exhibit 12
                                    GOVERNOR              GREG       ABBOTT



April 17, 2020


                                                               FILED IN THE OFFiCE OF
                                                                                      THE
                                                                  SECRETARY OF STATE
                                                                                      LOCK
The Honorable Ruth R. Hughs                                           AP 1? 2?O
Secretary of State
State Capitol Room IE.8
Austin, Texas 78701                                                                  Late

Dear Secretary Hughs:

Pursuant to his powers as Governor of the State of Texas, Greg Abbott has issued the following:

       Executive Order No. GA- 16 relating to the safe, strategic reopening of select
       services as the first step to Open Texas in response to the COVID-19 disaster.

The original executive order is attached to this letter of transmittal.


Respectfully submitted,



                          S
             lerk to the Governor

  ;D/gsd

Attachment




             POST OFFICE Box 12428 AUSTIN, TEXAS 78711 512-463-2000 (VoICE) DIAL 7-1-1 F OR RELAY SERvICEs
                  xicnthr iirbrr
                                 BY THE
                      GOVERNOR OF THE STATE OF TEXAS

                                  Executive Department
                                      Austin, Texas
                                     April 17, 2020


                                 EXECUTIVE ORDER
                                      GA16

      Relating to the safe, strategic reopening of select services as the first step to
                   Open Texas in response to tile COVID-19 disaster.




WHEREAS, I, Greg Abbott, Governor of Texas, issued a disaster proclamation on March
 13, 2020, certifying tinder Section 4 18.014 of the Texas Government Code that the novel
coronavirus (COVID- 19) poses an imminent threat of disaster for all counties in the
State of Texas; and

WHEREAS, on April 12, 2020, 1 issued a proclamation renewing the disaster declaration
for all counties in Texas; and

WHEREAS, the Commissioner of the Texas Department of State Health Services
(DSHS), Dr. John Hellerstedt, has determined that COVID-19 represents a public health
disaster within the meaning of Chapter 81 of the Texas Health and Safety Code; and

WHEREAS, I have issued numerous executive orders and suspensions of Texas laws in
response to COVID- 19, aimed at protecting the health and safety of Texans and ensuring
an effective response to this disaster; and

WHEREAS, I issued Executive Order GA-08 on March 19, 2020, mandating certain
obligations for Texans in accordance with the President’s Coronavirus Guidelines for
America, as promulgated by President Donald J. Trump and the Centers for Disease
Control and Prevention (CDC) on March 16, 2020, which called upon Americans to take
actions to slow the spread of COVID-19 for 15 days; and

WHEREAS, shortly before Executive Order GA-08 expired, I issued Executive Order
GA- 14 on March 31, 2020, based on the President’s announcement that the restrictive
social-distancing Guidelines should extend through April 30, 2020, in light of advice
from Dr. Anthony Fauci and Dr. Deborah Birx, and also based on guidance by DSHS
Commissioner Dr. Hellerstedt and White House Coronavirus Response Coordinator Dr.
Birx that the spread of COVTD-19 can be reduced by minimizing social gatherings; and

WHEREAS, Executive Order GA- 14 superseded Executive Order GA-08 and expanded
the social-distancing restrictions and other obligations for Texans that are aimed at
slowing the spread of COVLD-19, including by limiting social gatherings and in-person
contact with people (other than those in the same household) to providing or obtaining
“essential services,” and by expressly adopting the U.S. Department of Homeland
Security’s March 28, 2020 Guidance on the Essential Critical Infrastructure Workforce,
Version 2.0, which provides a list of critical-infrastructure sectors, workers, and
functions that should continue as “essential services” during the COVTD-19 response;
and

                                                                            FILED IN THE OFFICE OF THE
                                                                               SECRETARY OF STATE
                                                                                    45AvV O’CLOCK

                                                                                  APR 1? 2020
Goveritor Greg Abbott                                                          Execittive Order GA-16
April 17, 2020                                                                                  Page 2




   WHEREAS, Executive Order GA-14 therefore restricts non-essential services during the
   COVID-19 disaster; and

   WHEREAS, although many lives have been saved because of social-distancing
   restrictions like those required by Executive Order GA-14, more than 400 Texans have
   lost their lives because of COVID-19, and the disease still presents a serious threat
   across Texas that could persist in certain areas; and

   WHEREAS, apart from the threats to health and safety, COVID-19 has also wrought
   havoc on the many Texas businesses and workers affected by social-distancing
   restrictions that were necessary to protect human life; and

   WHEREAS, over one million unemployment claims have been filed during the COVID
    19 disaster by conscientious Texans who want to get back to work as soon as it is safe to
   do so; and

   WHEREAS, Texas must protect lives while restoring livelihoods, both of which can be
   achieved with the expert advice of medical professionals and business leaders; and

   WHEREAS, today I am also issuing Executive Order GA-17, creating the Governor’s
   Strike Force to Open Texas to study and make recommendations on safely and
   strategically restarting and revitalizing all aspects of the Lone Star State—work, school,
   entertainment, and culture; and

   WHEREAS, the “governor is responsible for meeting        the dangers to the state and
                                                           ...




   people presented by disasters” under Section 418.011 of the Texas Government Code,
   and the legislature has given the governor broad authority to fulfill that responsibility;
   and

   WHEREAS, under Section 4 18.012, the “governor may issue executive orders
   hav[ingj the force and effect of law;” and

   WHEREAS, under Section 418.016(a), the “governor may suspend the provisions of any
   regulatory statute prescribing the procedures for conduct of state business   if strict
                                                                                 ...




   compliance with the provisions    ...would in any way prevent, hinder, or delay necessary
   action in coping with a disaster;” and

   WHEREAS, under Section 418.017(a), the “governor may use all available resources of
   state government and of political subdivisions that are reasonably necessary to cope with
   a disaster;” and

   WHEREAS, under Section 418.018(c), the “governor may control ingress and egress to
   and from a disaster area and the movement of persons and the occupancy of premises in
   the area;” and

   WHEREAS, under Section 418. 173, failure to comply with any executive order issued
   during the COVID-19 disaster is an offense punishable by a fine not to exceed $1,000,
   confinement in jail for a term not to exceed 180 days, or both fine and confinement.

  NOW, THEREFORE, I, Greg Abbott, Governor of Texas, by virtue of the power and
  authority vested in me by the Constitution and laws of the State of Texas, do hereby order
  the following on a statewide basis effective immediately, and continuing through April

                                                                                 IL.D IN THE OFFICE OF THE
                                                                                    SECRETARY OF STATE
                                                                                       -




                                                                                         45AJ..OCLOCK

                                                                                           APR 1? 2020
Governor Greg Abbott                                                          Executive Order GA-16
April 1 7, 2020                                                                               Page 3




   30, 2020, subject to extension based on the status of COV1D-19 in Texas and the
   recommendations of the CDC and the White House Coronavirus Task Force:

    In accordance with guidance from DSHS Commissioner Dr. Hellerstedt, and to
    achieve the goals established by the President to reduce the spread of COVID-19,
    every person in Texas shall, except where necessary to provide or obtain essential
    services or reopened services, minimize social gatherings and minimize in-person
    contact with people who are not in the same household.

   “Essential services” shall consist of everything listed by the U.S. Department of
   Homeland Security (DHS) in its Guidance on the Essential Critical Infrastructure
   Workforce, Version 2.0 or any subsequent version, plus religious services conducted
   in churches, congregations, and houses of worship. Other essential services may be
   added to this list with the approval of the Texas Division of Emergency Management
   (TDEM). TDEM shall maintain an online list of essential services, as specified in
   this executive order and any approved additions. Requests for additions should be
   directed to TDEM at EssentialServices@tdem.texas.gov or by visiting
   www.tdem.texas.gov/essentialservices.

    “Reopened services” shall consist of:

      •   Starting at 12:01 a.m. on Friday, April 24, 2020, retail services that are not
          “essential services,” but that may be provided through pickup, delivery by mail,
          or delivery to the customer’s doorstep in strict compliance with the terms
          required by DSHS. The DSHS requirements may be found at
          www.dshs.texas.gov/coronavirus.

      •   Such additional services as may be enumerated by future executive orders or
          proclamations by the governor.

   In providing or obtaining essential services or reopened services, people and
   businesses should follow the Guidelines from the President and the CDC by
   practicing good hygiene, environmental cleanliness, and sanitation, implementing
   social distancing, and working from home if possible. In particular, all such services
   should be provided through remote telework from home unless they cannot be
   provided through remote telework. Religious services should be conducted in
   accordance with the Guidelines for Houses of Worship During the COVID-19 Crisis,
   as promulgated by the attorney general and governor.

   In accordance with the Guidelines from the President and the CDC, people shall avoid
   eating or drinking at bars, restaurants, and food courts, or visiting gyms, massage
   establishments, tattoo studios, piercing studios, or cosmetology salons; provided,
   however, that the use of drive-thru, pickup, or delivery options for food and drinks is
   allowed and highly encouraged throughout the limited duration of this executive
   order.

   This executive order does not prohibit people from accessing essential or reopened
   services or engaging in essential daily activities, such as going to the grocery store or
   gas station, providing or obtaining other essential or reopened services, visiting parks,
   hunting or fishing, or engaging in physical activity like jogging or bicycling, so long
   as the necessary precautions are maintained to reduce the transmission of COVIB- 19
   and to minimize in-person contact with people who are not in the same household.


                                                                               FILED
                                                                                  SECRETARY OF STATE
                                                                                    \          O’CLOCK

                                                                                    APR 1? 2020
Governor Greg Abbott                                                           Executive Order GA-16
April 17, 2020                                                                                 Page 4




    In accordance with the Guidelines from the President and the CDC, people shall not
    visit nursing homes, state supported living centers, assisted living facilities, or long-
    term care facilities unless to provide critical assistance as determined through
    guidance from the Texas Health and Human Services Commission (HHSC). Nursing
    homes, state supported living centers, assisted living facilities, and long-term care
    facilities should follow infection control policies and practices set forth by the HHSC,
    including minimizing the movement of staff between facilities whenever possible.

    In accordance with the Guidelines from the President and the CDC, schools shall
    remain temporarily closed to in-person classroom attendance by students and shall not
    recommence before the end of the 2019-2020 school year. Public education teachers
    and staff are encouraged to continue to work remotely from home if possible, but may
    return to schools to conduct remote video instruction, as well as perform
    administrative duties, under the strict terms required by the Texas Education Agency.
    Private schools and institutions of higher education should establish similar terms to
    allow teachers and staff to return to schools to conduct remote video instruction and
    perform administrative duties when it is not possible to do so remotely from home.

    This executive order shall supersede any conflicting order issued by local officials in
    response to the COVD-19 disaster, but only to the extent that such a local order
    restricts essential services or reopened services allowed by this executive order or
    allows gatherings prohibited by this executive order. I hereby suspend Sections
    418.10 15(b) and 418.10$ of the Texas Government Code, Chapter 81, Subchapter E
    of the Texas Health and Safety Code, and any other relevant statutes, to the extent
    necessary to ensure that local officials do not impose restrictions inconsistent with
    this executive order, provided that local officials may enforce this executive order as
    well as local restrictions that are consistent with this executive order.

   This executive order supersedes Executive Order GA- 14, but does not supersede
   Executive Orders GA-09, GA-b, GA-li, GA-12, GA-13, or GA-15. This executive
   order shall remain in effect and in full force until 11:59 p.m. on April 30, 2020, unless it
   is modified, amended, rescinded, or superseded by the governor.



                                                  Given under my hand this the 17th
                                                  day of April, 2020.




                                                 GREG ABBOTT
                                                 Governor




   ATTESTED BY:



  RUTH R. HUGHS
  Secretary of State                                                     FILED IN THE OFFICE OF THE
                                                                            SECRETARY OF STATE
                                                                              f ‘45AV O’CLOCK
                                                                               APR 172020
